Slip Op. 17 - 29

     UNITED STATES COURT OF INTERNATIONAL TRADE

                                               :
GOLDEN DRAGON PRECISE COPPER                   :
TUBE GROUP, INC., HONG KONG GD                 :
TRADING CO., LTD., GOLDEN                      :
DRAGON HOLDING (HONG KONG)                     :
INTERNATIONAL, LTD., and                       :
GD COPPER (U.S.A.) INC.,                       :      Before R. Kenton Musgrave, Senior Judge
                                               :
                             Plaintiffs,       :      Court No. 15-00177
                                               :
                    v.                         :
                                               :
UNITED STATES,                                 :
                                               :
                             Defendant.        :
                                               :

                                           JUDGMENT

                This court’s slip opinion 16-73, 40 CIT ___ (July 21, 2016), having remanded the
final administrative determination Seamless Refined Copper Pipe and Tube From the People’s
Republic of China, 80 Fed. Reg. 32087 (Jun. 8, 2015) (final results of 2012-2013 admin. review),
and its accompanying issues and decision memorandum to the International Trade Administration
of the U.S. Department of Commerce (“Commerce”) for further proceedings consistent with that
opinion, and Commerce having filed with the court its “Final Results of Redetermination Pursuant
to Court Order” dated February 7, 2017, ECF. No. 52; and the parties’ joint status report dated
February 16, 2017, ECF No. 55, effectively moving for sustaining those results further to the
plaintiffs’ motion for judgment on the agency record; Now, therefore, upon consideration of the
record of this proceeding and all other pertinent papers, it is

              ORDERED that the Final Results of Redetermination Pursuant to Court Order be,
and they hereby are, sustained.



                                                      /s/ R. Kenton Musgrave
                                                      R. Kenton Musgrave, Senior Judge
Dated: March 22, 2017
       New York, New York